Title: To James Madison from Lafayette, [31 March] 1803
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Madisson,
Paris Germinal the tenth. 11th year. [31 March 1803]
General Bernadotte is so gloriously introduced by his own reputation, and Character, that I shall only present him to you as my personal friend. He is of all men the one I would better like to see going to America as an ambassador, was he not also the man, whom all true and steady patriots cannot but heartily wish to keep nearer to his own country, where none surpass, and but few can equal the sincerity and steadiness of his republican civism. Madame Bernadotte accompanies him on this embassy, I hope this most amiable consort of the General, will meet from our american Ladies, the reception to which she is so well entitled. She particularly wishes to obtain the friendship of Mrs. Madisson, and I have no doubt from the Knowledge of your mutual sentiments, that the intimacy will be soon established between the two families. Mr. Livingston’s correspondence, will acquaint you with the political transactions of Europe, and the situation of affairs respecting America; I shall the less expatiate on those points, as I am under very painful operations resulting from an accident, the particulars of which may be given to you by General Bernadotte. With heartfelt Gratitude, but without surprise, I have heard how friendly you have interested yourself in my personal concerns, I hope a long letter from me sent Duplicate has reached you. May the affair of Louisiana be settled in a satisfactory manner, so that her passage to the situation of an united and independent commonwealth, as it cannot fail in every chance to be soon the case, be not attended with any disagreement between two countries to whom I am so patriotically bound! Adieu my dear Sir, I am most affectionately your old and Constant friend
Lafayette
 

   
   RC (ICHi); Tr (NjP: Crane Collection). RC in an unidentified hand, signed by Lafayette.



   
   See Livingston to JM, 5 Feb. 1803.



   
   Lafayette to JM, 1 Dec. 1802.


